In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00057-CV
______________________________



IN RE:
BOYCE DEE PHILLIPS






Original Mandamus Proceeding







Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM  OPINION

	Boyce Dee Phillips has filed a petition asking this Court to mandamus the production of
various portions of the record from the proceedings that resulted in his criminal conviction.  It
appears from the face of the petition that he is asking this Court to order either the court reporter
and/or the district clerk of Red River County to produce his medical records, all DNA tests done, a
recorder's (sic) record, and the clerk's record, presumably in connection with his direct appeal to this
Court from a conviction for sexual assault on a child. (1)
	This Court has jurisdiction to issue a writ of mandamus against "a judge of a district or
county court in the court of appeals district."  Tex. Gov't Code Ann. § 22.221(b) (Vernon 2004). 
In this context, we do not have jurisdiction to issue such a writ against either the court reporter who
reported Phillips' case or the district clerk of Red River County.  
	We deny the petition for writ of mandamus.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	April 24, 2007
Date Decided:		April 25, 2007
1. Phillips' direct appeal in cause number 06-06-00018-CR became final, and we issued our
mandate February 14, 2007.


Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
	We have reviewed the brief in detail and have also conducted an independent
review of the record.  We agree with counsel that no reversible error is apparent from this
record.  
	The judgment is affirmed.

							Donald R. Ross
							Justice

Date Submitted:	July 2, 2002
Date Decided:	July 3, 2002

Do Not Publish

1. This appeal is trial court number 852235, indecency with a child.  The companion
cases are trial court number 852236, sexual assault on a child, and trial court number
852237, indecency with a child.  He was sentenced to thirty-five years' imprisonment in the
first case, to life imprisonment in the second, and to fifty years' imprisonment in the third. 
The first two sentences will run consecutively, and the third will run concurrently with the
life sentence.